UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6791


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALBERT SHAW NELSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Cameron McGowan Currie, Senior
District Judge. (5:95-cr-00333-CMC-5)


Submitted:   September 22, 2014           Decided:   October 1, 2014


Before MOTZ, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Shaw Nelson, Appellant Pro Se. Marvin Jennings Caughman,
Robert Claude Jendron, Jr., Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Albert Shaw Nelson appeals the district court’s order

denying his “Motion to Amend Motion to Set Aside Pursuant to

Rule 60, in the Alternative an Independent Action for Relief

from Judgment Under Rule 60(d)(1) and (3) Federal Rules of Civil

Procedure.”    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      United States v. Nelson, No. 5:95-cr-00333-CMC-

5 (D.S.C. May 8, 2014).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                     2